Kupferman, J. P., dissents in part in a memorandum as follows:
The majority opinion fairly states the facts and the situation. However, it ignores one aspect which I deem of significance. There is a letter dated August 16, 1979 from the Chairman of the Division of Parole, which analyzes the background of the petitioner and then states definitively that he "does not represent a suitable subject for further consideration.” It would seem that under section 259-i (subd 3, par [c], cl [i]) of the Executive Law, enacted in 1977, but effective January 1, 1978, which is after his final parole revocation hearing, it can be said that upon the return of the petitioner to State custody, he would be entitled to a hearing under this new statute. In any event, the majority opinion assumes in its conclusion that the petitioner "is not precluded from requesting a new hearing after his return to State custody”, when the Chairman of the Division of Parole has already stated that such an approach would be fruitless. Accordingly, while I agree that there was no basis for the petitioner’s request that he receive a new parole hearing prior to his release from Federal custody, the determination at Special Term that a new hearing be directed was justified. (Cf. Greenholtz v Nebraska Penal Inmates, 442 US 1; Dumschat v Board of Pardons, 618 F2d 216.)